CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

Exhibit 10.1

PRIVATE LABEL DISTRIBUTION AGREEMENT

This PRIVATE LABEL DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered
into as of November 12, 2014 (“Effective Date”) by and between Inogen, Inc., a
Delaware corporation (the “Company”), and Applied Home Healthcare Equipment, a
LLC organized and existing under the laws of Ohio ( the “Distributor”).

R E C I T A L S

A.The Company develops, manufactures, markets, distributes and sells a
proprietary, portable oxygen concentrator system.

B.The Company wishes to appoint Distributor as its distributor of private label
product of the Company in the Territory.

C.The Distributor wishes to designate the Company as its supplier, [***], of
portable oxygen concentrator systems.

D. NOW, THEREFORE, on the terms and subject to the conditions set forth in this
Agreement, the Company and the Distributor are willing to accept such
appointments.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, on the terms and subject to the conditions set forth herein, the
parties hereby agree as follows:

1.DEFINITIONS.  When used herein, the following capitalized terms shall have the
following meanings:

“Affiliate” means, in respect of any specified Person, any other Person which,
but only for so long as such other Person, directly or indirectly, controls, is
controlled by, or is under common control with, such specified Person.  The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, through the
ownership of voting securities or other equity interests, and the terms
“controlled” and “common control” have correlative meanings.

“Affiliated Parties” means, in respect of any specified Person, all Affiliates,
directors, officers, employees, agents and representatives of such Person.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“Change of Control” shall mean (i) the sale or other transfer by the Company
(excluding transfers to subsidiaries) of all or substantially all of its assets;
(ii) the consummation of the merger or consolidation of the Company or a
subsidiary of the Company with or into another entity (except one in which the
holders of capital stock of the Company as constituted immediately prior to such
merger or consolidation continue to hold at least 50% of the voting power of the
capital stock of the Company or the surviving or acquiring entity in
substantially the same relative proportions); or (iii) the closing of the
acquisition, in one transaction or a series of related transactions, by a person
or group of affiliated persons (other than an underwriter of the Company’s
securities) of 50% or more of the outstanding voting stock of the Company;
provided, however, that a transaction shall not constitute a Change of Control
pursuant to this clause (iii) if it is a transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is canceled or converted or a
combination thereof.

“Company Marks” means any and all trademarks, trade names, service marks,
service names, logos and similar proprietary rights owned, controlled or
licensed, or adopted from time to time, by the Company and used in connection
with the marketing, distribution and sale of the Products.

“Governmental Approval” shall mean the approval, authorization and permit by
government and quasi-government authorities in the Territory for the commercial
sale of the Products therein.

“Modifications” shall mean any and all developments, improvements, inventions or
discoveries related to the Products for use in the Territory.

“Patent Rights” means any and all patents and patent applications existing now
or in the future covering or relating to the Products or the technology on which
the Products are based, as the same may be amended, supplemented or otherwise
modified from time to time, and any renewals, continuations,
continuations-in-part, divisions, reissues, examinations or extensions of any of
the foregoing, and any corresponding foreign patents and patent applications,
and any patents (whether foreign or domestic) issuing from any of the foregoing
applications.

“Person” means any natural person or any corporation, partnership, limited
liability company, business association, joint venture or other entity.

“Point of Shipment” means the Company’s manufacturing facilities located in
Goleta, California and Richardson, TX, USA.

“Products” means the devices, products, instruments, components and accessories,
whether patented or unpatented, manufactured or distributed by or on behalf of
the Company and listed on Exhibit A, [***].  The parties agree that from time to
time Products may be discontinued by the Company and may be removed from
Exhibit A [***].

“Territory” means the countries and sales channels identified on Exhibit B
attached hereto, which may be amended from time to time by mutual agreement of
the parties.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

2.DISTRIBUTION RIGHTS.

2.1Appointment as Distributor; Use of Product.  Subject to the terms and
conditions of this Agreement, the Company hereby appoints Distributor as the
Company’s distributor to [***].  The Company shall not sell the Products within
the Territory using a brand name, logo, or trademark of
Distributor.  Distributor acknowledges that the Products are for use only for
human oxygen therapy, and Distributor shall not promote the Products for any
other use, nor sell the Products to any Person which it knows or has reason to
believe, will use the Products for any other use.  Notwithstanding the
foregoing, the Company shall [***].

2.2[***].  

2.3Territory.  Distributor shall not promote the sale of Products outside the
Territory without the Company’s prior written consent.  Distributor shall
forward to the Company all inquiries or requests for information relating to the
Products from Persons outside the Territory and Distributor shall not sell to
any Person outside the Territory or to any Person Distributor knows will sell
the Products outside the Territory.

2.4Modification and Discontinuation of Products.  The Company may change any of
the Products and/or its specifications, or to discontinue the manufacture of one
or more Products, without payment of compensation to Distributor; provided,
however, that the Company gives Distributor at least [***] prior written notice
if practicable; [***].

2.5Trademark License.  Distributor agrees not to alter or remove any Company
Marks displayed on any Product or its packaging and the Company hereby grants to
Distributor the non-exclusive, royalty-free right and license to use any and all
Company Marks required for applicable regulatory requirements in connection with
the distribution, technical assistance and support of the Products.  Except as
provided in this Agreement, nothing herein shall grant to Distributor any right,
title or interest in the Company Marks.

2.6No Other Rights. Except as expressly provided in this Agreement, no right,
title, or interest is granted by the Company to Distributor hereunder.  Subject
to the limitations of Section 2.7 hereof, the Company may distribute products
other than Products within the Territory, either directly or indirectly through
distributors, and no right, title or interest is granted by the Company to
Distributor relating to such products.

2.7No Competitive Products.  [***].

3.TERMS OF PURCHASE OF PRODUCTS.

3.1Terms and Conditions.  All purchases of Products hereunder shall be subject
to the provisions of this Agreement.  Unless otherwise agreed in writing,
nothing contained in any purchase order submitted pursuant to this Agreement
shall in any way modify or add any provision to this Agreement.  In the event of
a conflict between the terms of any purchase order and the provisions of this
Agreement, the provisions of this Agreement shall govern.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

3.2Orders.  Distributor shall purchase Products from the Company by means of a
purchase order specifying the quantities of Products ordered and the shipment
date by which the Company shall ship the Products to Distributor.  Orders may be
placed by telephone, electronic submission or facsimile transmission; provided,
however, that a confirming purchase order is thereafter received by the
Company.  To facilitate the Company’s procurement scheduling, Distributor shall
submit purchase orders to the Company at least [***] days prior to the first day
of the requested month of delivery.  The Company shall use commercially
reasonable efforts to deliver Products at the time specified in its written
acceptance of Distributor’s purchase orders.

3.3Prices.  The prices to Distributor for the Products are set forth on
Exhibit A.  The Prices set forth in Exhibit A are based upon [***]. Such prices
do not include any sales, excise, use, value added or other government taxes
that may be applicable to the purchase of the Products, which will be the
responsibility of Distributor.  When the Company has the legal obligation to
collect and/or pay such taxes, the appropriate amount shall be added to
Distributor’s invoice and paid by Distributor to the Company, unless Distributor
provides the Company with a valid tax exemption certificate authorized by the
appropriate governmental taxing authority.

3.4Invoicing; Payment. [***]. The Company shall submit an invoice to Distributor
with each shipment of Products ordered by Distributor.  Each invoice shall be
due and payable [***] from the date of invoice.  All invoices shall be sent to
Distributor’s address for notice purposes, without regard to the actual shipping
address for the Products.  Each such invoice shall state Distributor’s aggregate
and unit purchase price for Products in the relevant shipment, plus any freight,
taxes or other costs incident to the purchase or shipment initially paid by the
Company and to be borne by Distributor hereunder.  [***] shall pay for ground
shipping to the Distributor sent in the United States (using customary and
normal shipping methods) for all shipments invoiced at or above
$[***].  Distributor shall make all payments to the Company under this Agreement
in United States dollars, via wire transfer to the Company’s designated bank
account.

3.5Timing of Payments.  If Distributor is delinquent in remitting payments to
the Company under the terms specified herein, or if, in the Company’s sole
discretion, Distributor’s ability or willingness to pay appears doubtful, then
the Company may, at its sole option, (a) decline to accept purchase orders or
make shipments against previously accepted purchase orders from Distributor;
(b) charge Distributor interest on past due amounts at a rate of one and
one-half percent (1.5%) per calendar month, provided such interest does not
exceed the maximum rate allowed by law; (c) [***]; and/or (d) to terminate this
Agreement.  Distributor shall comply with such modified payment terms designated
by the Company.  The foregoing remedies of the Company are not exclusive, but
are in addition to any and all remedies available to the Company under this
Agreement and applicable law.

3.6Shipment.  The Company shall ship the Products[***].  All Products delivered
by the Company shall be suitably packed for surface or air shipment, in
Distributor’s sole discretion, in the Company’s standard shipping cartons with
Distributor’s required markings, marked for shipment to such location or
locations as Distributor may designate.  The Company shall ship all Products in
accordance with the instructions specified in Distributor’s purchase orders; in
the absence of such instructions, the Company will follow its standard protocol.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

3.7Rejection of Products.  Distributor shall have a reasonable period of time
following receipt of any shipment to notify the Company that any or all such
Products fails to meet the Product specifications or is damaged.  Any Product
not rejected within such time period shall be deemed accepted.  If Distributor
rejects any Products, the Company may inspect the Products at the delivery site
or require Distributor to return the Product at the Company’s expense.  All
rejected Products shall be replaced or repaired at the sole cost of the Company.

4.WARRANTY TO DISTRIBUTOR’S CUSTOMERS.

4.1Standard Limited Warranty.  [***].

4.2No Other Warranty.  EXCEPT FOR THE EXPRESS STANDARD LIMITED WARRANTY PROVIDED
IN THE COMPANY’S WRITTEN OWNERS MANUAL, THE COMPANY MAKES NO WARRANTIES, WHETHER
EXPRESS OR IMPLIED, AS TO THE PERFORMANCE OF PRODUCTS.  THE COMPANY SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE.

4.3Limitation of Liability.  The Company’s liability under the warranty shall be
limited to repair or replacement of the Product substantially equivalent to the
original product shipped.  In no event shall the Company be liable for the cost
of procurement of substitute goods by the customer or for any loss of profits,
special, consequential or incidental or punitive damages for breach of
liability.

5.ADDITIONAL OBLIGATIONS OF DISTRIBUTOR.

5.1Governmental Approvals, Registrations, Licenses and Permits.  Distributor
shall comply in all material respects with all laws, rules and regulations
applicable to the marketing, distribution and sale of Products within the
Territory. At all times during the term of this Agreement, Distributor shall
secure and maintain at its own expense all necessary Governmental Approvals
required in connection with the use and resale of the Products in the
Territory.  Distributor shall notify the Company each time it submits an
application for Governmental Approval and shall, if requested, supply the
Company with copies of or access to Distributor’s filings and shall keep the
Company fully informed of the progress of each such application.  The Company
and Distributor agree to disclose promptly to the other all reports and any
information which they have available or which become available to them relating
to performance of, or any deleterious physiological effects caused by or related
to, the Products.  The Company shall reasonably cooperate with Distributor in
connection with Distributor’s efforts to obtain applicable Governmental
Approvals, registrations, licenses and permits.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

5.2Promotion of Products; Advertising.  [***].  Distributor shall use its best
efforts to distribute and sell the Products for use only by qualified
individuals, as appropriate in the Territory, in compliance with the Government
Approvals, local laws and regulations and good commercial practice and for uses
and applications limited to human oxygen therapy.  Distributor and its employees
and agents shall not promote the Products for any uses not approved for such
Products by applicable regulatory authorities.  All promotional materials
prepared by Distributor relating to the Products must be consistent with
applicable law and promotional materials used by the Company.  Distributor shall
apply for and use its commercially reasonable efforts to obtain all other
registrations, licenses and permits that are reasonably necessary to market,
distribute and sell the Products.  Distributor shall provide to the Company for
purposes of approval by the Company any and all promotional, advertising, and
educational materials and programs relating to the Products (along with an
English translation) at least thirty (30) days prior to the release of such
materials or commencement of such programs.

5.3[***].

5.4Field Service and Technical Support.  [***] will provide field service,
technical assistance and support for Products sold by Distributor in the
Territory, including technical training and product repair training.  The cost
of any “warranty” service for any Product performed by Distributor after the
expiration of the applicable warranty period for such Product shall be agreed
upon between Distributor and its customers.

5.5Import and Export Requirements. Distributor understands that the Company is
subject to regulation by agencies of the United States government and shall be
prohibited from marketing, selling the products or exporting the Product outside
of the United States.  Distributor warrants that it will comply in all respects
with the export and re-export restrictions set forth in the export license for
every Product shipped to Distributor.

5.6Recordkeeping.  Distributor shall maintain accurate and complete records of
all Products purchased and distributed within the Territory, which records shall
be subject to review and audit by the Company upon reasonable advance notice.

5.7Reporting Requirements.  Distributor will comply with all Company
instructions and directives with respect to any product advisories or product
recalls of the Products. Distributor shall immediately inform the Company of any
complaints regarding the Products received by Distributor from customers within
the Territory, and the Company shall have sole responsibility for reporting of
any complaints or incidents to competent governmental authorities within the
Territory.  In the event of any adverse customer reaction or incident involving
Products, Distributor shall evaluate and consult with the Company as to the
applicable reporting requirements.  The Company shall have sole responsibility
for reporting of any adverse reaction or incident to any governmental or
regulatory authority, and Distributor shall not make any such report without the
Company’s prior written approval.

5.8Representations. Distributor shall not make any false or misleading
representations to customers or others regarding the Company or the
Products.  Distributor and its employees and agents shall not make any
representations, warranties or guarantees with respect to the specifications,
features or capabilities of the Products that are not consistent with the
Company’s documentation accompanying the Products or the Company’s literature
describing the Products, including the Company’s standard limited warranty and
disclaimers.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

5.9Finances and Personnel.  Distributor shall maintain a net worth and working
capital [***].  Distributor shall promptly notify the Company of any material
change in its organization, ownership or personnel.  [***].

5.10Customer and Sales Reporting.  Distributor shall, at Distributor’s own
expense and consistent with the sales policies of the Company:  (A) provide
adequate contact with and service to existing and potential customers within the
Territory on a regular basis, consistent with good business practice; and (B)
assist the Company in assessing customer requirements for the Products,
including modifications and improvements thereto, in terms of quality, design,
functional capability, and other features.

5.11Conflicts of Interest. Distributor covenants that during the term of this
Agreement neither it nor any of its officers, employees or agents will engage
directly or indirectly in any activity that conflicts with Distributor’s
faithful performance of the services, covenants, commitments and obligations
undertaken and to be performed by Distributor pursuant to this Agreement.

5.12U.S. Laws and Regulations.  Distributor acknowledges that the Company has
informed it that United States law and related regulations may under certain
circumstances forbid the re-export of products (or associated technical data)
sold or transferred to customers.  Distributor agrees that it will make every
reasonable effort to comply with such regulations, including providing customer
information required by the Company to comply with United States law and
regulations.  Distributor acknowledges that the Company has informed it that
United States law forbids the making of gifts or payments to government
employees or political parties to induce such employees or parties to misuse
positions of influence in order to obtain or retain business.  Distributor
agrees that it will not engage in any such conduct, nor permit others under its
control to make such gifts or payments.

5.13Insurance.  Distributor shall maintain adequate insurance, in such amounts
and with such insurance companies as is customary in accordance with sound
business practices, but in no event less than $[***] per occurrence and $[***]
in the aggregate.  Distributor shall upon the request of the Company furnish
certificates of such insurance, such requests not to be made more frequently
than once per calendar year.

(a)Change in Control.  Distributor shall provide notice to the Company of any
Change in Control of Distributor at least [***] prior to the anticipated closing
date of such Change in Control.  Change in Control shall not be triggered if the
[***]. If ownership of Distributor changes otherwise, [***].

5.14Local Language Requirements.  Distributor will make a determination of any
language requirements for Products distributed within the Territory and shall
provide the Company with written documentation of any such requirements (other
than English) within the Territory prior to Distributor’s sale or distribution
of any Products.  Any translation of Company manuals, instructions, marketing
brochures and any other written materials concerning the Products shall be
approved by the Company prior to any distribution of such materials in the
Territory.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

6.ADDITIONAL OBLIGATIONS OF THE COMPANY.

6.1Compliance with Laws.  The Company shall comply in all material respects with
all laws, rules and regulations applicable to the manufacture, labeling,
packaging and sale of the Products.

6.2Response to Inquiries.  The Company shall use best efforts to promptly
respond to all inquiries from Distributor concerning matters pertaining to this
Agreement.

6.3Training.  [***].  In addition, the Company will provide Product updates and
service bulletins as they become available.

6.4ISO 9000 and CE Mark.  The Company shall implement such quality control
systems and procedures as shall be appropriate to (a) ensure compliance with the
requirements of the International Standards Organization 9000 Series standards,
as applicable to the Company as the manufacturer and supplier of the Products,
and (b) place the CE marks on the Products in accordance with applicable law.

7.REPRESENTATIONS AND WARRANTIES.

7.1The Company.  The Company represents and warrants to Distributor that (a) the
Company has all necessary corporate power and authority to enter into this
Agreement and to perform all of its obligations hereunder, (b) this Agreement
has been duly authorized, executed and delivered by the Company, (c) the Company
has the right, without the consent of any other Person, to grant to Distributor
the distribution and other rights hereunder, (d) the execution, delivery and
performance by the Company of this Agreement, and the consummation of the
transactions contemplated hereby, do not violate or conflict with the charter or
bylaws of the Company, any material contract, agreement or instrument to which
the Company is a party or by which it or its properties are bound, or any
judgment, decree, order or award of any court, governmental body or arbitrator
by which the Company is bound, or any law, rule or regulation applicable to the
Company, and (e) there is no pending or, to its best knowledge, threatened
claim, action, suit or proceeding involving a claim that the manufacture,
distribution or sale of any Products infringes or violates the intellectual,
proprietary or other rights of any other Person.

7.2Distributor.  Distributor represents and warrants to the Company that
(a) Distributor has all necessary corporate power and authority to enter into
this Agreement and to perform all of its obligations hereunder, (b) this
Agreement has been duly authorized, executed and delivered by the Company, and
(c) the execution, delivery and performance by Distributor of this Agreement,
and the consummation of the transactions contemplated hereby, do not violate or
conflict with the Certificate of Incorporation or Bylaws of Distributor, any
material contract, agreement or instrument to which Distributor is a party or by
which it or its properties are bound, or any judgment, decree, order or award of
any court, governmental body or arbitrator by which Distributor is bound, or any
law, rule or regulation applicable to Distributor.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

8.CONFIDENTIALITY AND PROPERTY RIGHTS

8.1Confidentiality.  Each party acknowledges that, in the course of performing
its duties and obligations under this Agreement, certain information that is
confidential or proprietary to such party (“Confidential Information”) will be
furnished by the other party or such other party’s representatives.  Each party
agrees that any Confidential Information furnished by the other party or such
other party’s representatives will not be used by it or its representatives
except in connection with, and for the purposes of, the promotion, marketing,
distribution and sale or Products under this Agreement and, except as provided
herein, will not be disclosed by it or its representatives without the prior
written consent of the other party.  Notwithstanding the foregoing, the parties
agree that all Confidential Information shall be clearly marked “CONFIDENTIAL”
or, if in furnished in oral form, shall be stated to be confidential by the
party disclosing such information at the time of such disclosure and reduced to
a writing by the party disclosing such information which is furnished to the
other party or such other party’s representatives within forty-five (45) days
after such disclosure.

8.2Exceptions.  The confidentiality obligations of each party under Section 8.1
do not extend to any Confidential Information furnished by the other party or
such other party’s representatives that (a) is or becomes generally available to
the public other than as a result of a disclosure by such party or its
representatives, (b) was available to such party or its representatives on a
non-confidential basis prior to its disclosure thereto by the other party or
such other party’s representatives, (c) was independently developed without the
use of the other party’s Confidential Information by representatives of such
party who did not have access to the other party’s Confidential Information, as
established by contemporaneous written records, or (d) becomes available to such
party or its representatives on an non-confidential basis from a source other
than the other party or such other party’s representatives; provided, however,
that such source is not bound by a confidentiality agreement with the other
party or such other party’s representatives.

8.3Compelled Disclosure.  In the event that either party or its representatives
are requested or become legally compelled (by oral questions, interrogatories,
requests for information or document subpoena, civil investigative demand or
similar process) to disclose any Confidential Information furnished by the other
party or such other party’s representatives or the fact that such Confidential
Information has been made available to it, such party agrees that it or its
representatives, as the case may be, will provide the other party with prompt
written notice of such request(s) so that the other party may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement.  In the event that such protective order or other remedy is not
obtained, or that the other party waives compliance with the provisions of this
Agreement, such party agrees that it will furnish only that portion of such
Confidential Information that is legally required and will exercise its best
efforts to obtain reliable assurance that confidential treatment will be
accorded to that portion of such Confidential Information and other information
being disclosed.

8.4Survival.  The obligations of the parties under this Section 8 shall survive
the expiration or earlier termination of this Agreement for a period of five (5)
years.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

8.5Property Rights.  Distributor agrees that the Company owns all right, title
and interest in the Products and any Modification now or hereafter subject to
this Agreement and in all of the Company’s patents, utility model rights, design
rights, trademarks, trade names, inventions, copyrights, know-how, trade secrets
and any other business or technical information relating to the design ,
manufacture, operations, marketing or service of the Products, including any
Modifications.  The use by Distributor, if at all, of any of these property
rights is authorized only for the purposes herein set forth and to the extent
explicitly permitted under this Agreement.

8.6Sale Conveys No Right to Manufacture or Copy.  The Products are offered for
sale and are sold by the Company subject in every case to the condition that
such sale does not convey any license, expressly or by implication, to
manufacture, duplicate or otherwise copy or reproduce any of the
Products.  Distributor shall take appropriate steps with Distributor’s
customers, as the Company may request, to inform them of and assure compliance
with the restrictions contained in this Section 8.6.

9.INDEMNIFICATION; INSURANCE.

9.1Company Indemnity.  The Company agrees to indemnify, defend and hold harmless
Distributor and its Affiliated Parties from and against any claims, losses,
damages, liabilities, causes of action, suits, costs and expenses, including all
reasonable attorneys’ fees and disbursements of counsel and expenses of
investigation, incurred by Distributor or such Affiliated Parties arising out of
or relating to:

(a)any breach by the Company of its material representations, warranties,
covenants and agreements under this Agreement (unless such breach arises out of
any of the matters covered by the Company’s indemnity under Sections 9.2(a)
through (b)); and

(b)any third party claims, actions, suits or proceedings alleging personal
injury or death, or any damage to any property, caused or allegedly caused by
any defect in any Product, or the failure to warn any Person of any defect in
any Product not caused by Distributor’s (or its agents) negligence, gross
negligence or willful misconduct.

9.2Distributor Indemnity.  Distributor agrees to indemnify, defend and hold
harmless the Company and its Affiliated Parties from and against any claims,
losses, damages, liabilities, causes of action, suits, costs and expenses,
including all reasonable attorneys’ fees and disbursements of counsel and
expenses of investigation, incurred by Distributor or such Affiliated Parties
arising out of or relating to:

(a)any breach by Distributor of its material representations, warranties,
covenants and agreements under this Agreement (unless such breach arises out of
any of the matters covered by the Company’s indemnity under Sections 9.1(a)
through (c)) and

(b)any third party claims, actions, suits or proceedings alleging personal
injury or death, or any damage to any property, caused or allegedly caused by
any failure to warn any Person of any defect in any Product caused by
Distributor’s negligence, gross negligence or willful misconduct; and

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(c)any claim, action, suit or proceeding brought, or threatened to be brought,
against Distributor, [***] or any of their Affiliates alleging that the
marketing, distribution, use or sale of any Products infringes or violates any
patent, trademark, distribution or other proprietary rights of any third party.

9.3Claims for Indemnification.  Whenever any indemnification claim arises under
this Agreement, the party seeking indemnification (the “Indemnified Party”)
shall promptly notify the other party (the “Indemnifying Party”) of the claim
and, when known, the facts constituting the basis of such claim; provided,
however, that failure to give such notice shall not relieve the Indemnifying
Party of its obligation hereunder unless and to the extent that such failure
substantially prejudices the Indemnifying Party.

9.4Third Party Claims.  In the event of a third party claim giving rise to
indemnification hereunder, the Indemnifying Party may, upon prior written notice
to the Indemnified Party, assume the defense of such claim with counsel
reasonably satisfactory to the Indemnified Party, and shall thereafter be liable
for all expenses incurred in connection with such defense, including attorneys’
fees and expenses; provided, however, that if the Indemnifying Party assumes the
defense of any such claim, the Indemnified Party may participate in such defense
at its own expense and with counsel of its choice; provided further, however,
that if there are one or more legal defenses available to the Indemnified Party
that conflict with those available to the Indemnifying Party or there exists any
other conflict of interest, the Indemnifying Party shall not have the right to
assume the defense of such claim but the Indemnified Party shall have the right
to employ separate counsel at the expense of the Indemnifying Party and to
participate in the defense thereof.  If the Indemnifying Party elects to control
the defense of such claim, it shall do so diligently and shall have the right to
settle any claim for monetary damages, provided such settlement includes a
complete and absolute release of the Indemnified Party.  Notwithstanding
anything to the contrary, the Indemnifying Party may not settle any claims for
fines, penalties or the like without the prior written consent of the
Indemnified Party.

9.5Third Party Infringement.  In the case of any infringement or violation by
any third party of any distribution or other rights granted to Distributor
hereunder, the Company shall have the obligation, at the Company’s expense, to
exercise its common law and statutory rights to cause such third party to cease
such infringement and to otherwise enforce such rights.  Distributor shall
assist the Company as reasonably requested in taking any such actions against
any such infringer and may join with the Company to recover lost profits in any
action, suit or proceeding commenced, or claim made, by the Company against such
infringer.  Any amounts recovered as a result of any such action, suit,
proceeding or claim shall be applied, first, to reimburse the Company and
Distributor for its out-of-pocket costs and expenses incurred in connection
therewith, and, second, to compensate the Company and Distributor for any lost
profits resulting from such infringement as may be agreed upon by the parties.

9.6General and Product Liability Insurance.  During the term of this Agreement,
the Company shall maintain comprehensive general liability insurance policies,
including, without limitation, product liability insurance coverage in the
minimum amount of U.S. $[***], and shall furnish to Distributor, at
Distributor’s request, certificates of insurance evidencing the foregoing
coverage.  The liability insurance maintained by the Company shall name
Distributor as an additional insured, and contain an endorsement to provide
Distributor with at least [***] days prior written notice of any cancellation,
non-renewal or reduction in coverage.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

9.7LIMITATION ON LIABILITY.  IN NO EVENT SHALL THE COMPANY BE LIABLE TO
DISTRIBUTOR OR ANY OTHER PERSON FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR
INCIDENTAL DAMAGES, HOWEVER CAUSED AND BASED ON ANY THEORY OF LIABILITY, ARISING
OUT OF THIS AGREEMENT, THE PERFORMANCE BY DISTRIBUTOR OR [***] OF ITS
OBLIGATIONS HEREUNDER OR THE MARKETING, DISTRIBUTION OR SALE OF PRODUCTS, AND
WHETHER OR NOT THE COMPANY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.  THIS LIMITATION SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY PROVIDED FOR HEREIN.

9.8The indemnification provided for under this Section 9 is not the exclusive
remedy for breach of any provision of this Agreement.

10.TERM AND TERMINATION.

10.1Initial Term; Renewal Terms.  The initial term (the “Initial Term”) of this
Agreement shall be [***] from the date of this Agreement.  The Initial Term
shall be automatically extended and renewed for successive [***] periods (each a
“Renewal Term”) prior to the expiration of the Initial Term and each Renewal
Term unless either party gives the other written notice of its election to
terminate this Agreement at least [***] prior to the expiration of the then
current term of this Agreement.

10.2Termination of Agreement.  This Agreement may be terminated as follows:

(a)The parties may terminate this Agreement upon their mutual written agreement.

(b)Either party may terminate this Agreement if the other party breaches any of
its material representations, warranties, covenants or obligations under this
Agreement and such breach continues for a period of thirty (30) days following
receipt by the breaching party of written notice from the non-breaching party
setting forth the nature of such breach.

(c)The Company may terminate this Agreement, upon written notice, as set forth
in Sections 3.5, 5.3, 5.9 and 5.13(a).

(d)The Company may terminate this Agreement by providing written notice to
Distributor at any time following a Change in Control of the Company in which
event this Agreement shall be terminated effective upon 270 days  following the
date that written notice is given unless Distributor provides written notice to
the Company that Distributor elects to terminate this Agreement prior to the
expiration of such 270 day period, in which case this Agreement shall be
terminated effective immediately upon the Company’s receipt of such notice.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(e)Either party may terminate this Agreement immediately by written notice upon
the occurrence of any of the following events:  (i) the other party is or
becomes insolvent or unable to pay its debts as they become due within the
meaning of the United States Bankruptcy Code (or any successor statute); or
(ii) the other party appoints or has appointed a receiver for all or
substantially all of its assets, or makes an assignment for the benefit of its
creditors; or (iii) the other party files a voluntary petition under the United
States Bankruptcy Code (or any successor statute); or (iv) the other party has
filed against it an involuntary petition under the United States Bankruptcy Code
(or any successor statute), and such petition is not dismissed within ninety
(90) days.

(f)The Company may terminate this Agreement immediately in the event that
Distributor does not purchase the Minimum for any period during the Term.

10.3Effect of Termination.  The expiration or earlier termination of this
Agreement shall not relieve any party of any of its rights or liabilities
arising prior to or upon such expiration or earlier termination.  Within [***]
following the effective date of the expiration or earlier termination of this
Agreement, Distributor shall provide to the Company a complete inventory of
Products in Distributor’s possession, in transit between Distributor’s
authorized locations or in transit to Distributor from the Company or otherwise
in Distributor’s control.  Within [***] following the effective date of the
expiration or earlier termination of this Agreement, Company shall provide to
the Distributor a complete inventory of Products with Distributor’s own
trademarks or trade names in Company’s possession, in transit between Company’s
authorized locations, in process of being created by Company’s supplier, or in
transit to Distributor from the Company or otherwise in Company’s
control.  Distributor shall pay the Company the Base Price (as listed on Exhibit
A) for all Product with Distributor’s own trademarks or trade names held by
Company, otherwise in Company’s control, or in the process of being developed by
Company’s suppliers, and all pre-approved out-of-pocket expenses incurred and
material obligations committed by the Company in anticipation of Products, but
not yet in process.  Within twenty (20) days following the effective date of
expiration or earlier termination, the Company shall be entitled (but not
obligated) to repurchase all of Distributor’s then-existing inventory of
Products at a price equal to the price actually paid by Distributor (plus all
taxes, duties, freight and insurance expenses); if the Company does not elect to
repurchase the Products, Distributor may, at its election, continue to sell the
then existing inventory of Products within the Territory after the expiration or
earlier termination of this Agreement until the six (6) month anniversary of the
effective date of expiration or earlier termination.  

10.4Limitation on Liability.  IN THE EVENT OF TERMINATION BY EITHER PARTY IN
ACCORDANCE WITH ANY OF THE PROVISIONS OF THIS AGREEMENT, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER, BECAUSE OF SUCH TERMINATION, FOR COMPENSATION,
REIMBURSEMENT OR DAMAGES ON ACCOUNT OF THE LOSS OF PROSPECTIVE PROFITS OR
ANTICIPATED SALES OR ON ACCOUNT OF EXPENDITURES, INVENTORY, INVESTMENTS, LEASES
OR COMMITMENTS IN CONNECTION WITH THE BUSINESS OR GOODWILL OF THE COMPANY OR
DISTRIBUTOR.  TERMINATION SHALL NOT, HOWEVER, RELIEVE EITHER PARTY OF
OBLIGATIONS INCURRED PRIOR TO THE TERMINATION.

10.5Remaining Obligations.  Termination shall not, under any circumstances,
relieve the Distributor or its obligation to pay any sums owed to the Company
under the terms of this Agreement.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

10.6Cancellation of Orders.  Upon expiration or termination of this Agreement,
the Company may cancel any or all unfilled orders.

10.7Survival of Certain Terms.  The provisions of Sections 3.1, 3.3 through 3.6,
4, 7, 8, 10.3 through 10.7 and 11 shall survive the termination of this
Agreement for any reason.  All other rights and obligations of the parties shall
cease upon termination of this Agreement.

10.8Force Majeure.  Neither party shall be liable to the other party for
non-performance of or delay in performing its obligations hereunder to the
extent that performance is rendered impossible by strike, riot, war, acts of
God, earthquake, fire, flood, governmental acts or orders or restrictions,
failure of suppliers, or any other reason to the extent that the failure to
perform is beyond the reasonable control of the non-performing party.

11.GENERAL PROVISIONS.

11.1Independent Contractors.  The relationship of the Company and Distributor
established by this Agreement is that of independent contractors, and nothing
shall be deemed to create or imply any employer/employee, principal/agent,
partner/partner or co-venturer relationship, or that the parties are
participants in a common undertaking.  Neither party shall have the right to
direct or control the activities of the other party or incur or assume any
obligation on behalf of the other party or bind such other party to any
obligation for any purpose whatsoever.  Distributor shall comply with all
applicable laws, statutes, regulations and treaties relating to the sale and
distribution of the Products and the performance of its duties and obligations
hereunder.

11.2Dispute Resolution.  Except as otherwise expressly provided in this
Agreement, the parties will submit all disputed matters between them to the
following procedures:  First, each party will refer each disputed matter to its
respective senior executive with authority to resolve the matter on the party’s
behalf.  Each such senior executive will work in good faith with the other to
attempt to resolve the matter.  If such senior executives do not agree upon a
resolution to the matter within ten (10) business days after referral of the
matter to them, either party may submit the matter to non-binding mediation
before a single impartial mediator to which the parties agree.  The parties will
share the expenses of the mediation equally.  If the parties are unable to
resolve the disputed matter through the procedures described above, either party
may pursue any other means to resolve the matter to which it is otherwise
entitled under law.

11.3Governing Law.  This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without reference to rules of conflicts or choice of laws.

11.4Entire Agreement.  This Agreement, including the Exhibits, set forth the
entire agreement and understanding of the parties relating to the subject matter
hereof and supersedes all prior oral and written, and all contemporary oral,
negotiations, agreements and understandings with respect to the same.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

11.5Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by cable, telegram,
facsimile or telex, or by registered or certified mail (postage prepaid, return
receipt requested), to the other party at the following address (or at such
other address for which such party gives notice hereunder):

 

If to the Company:

Inogen, Inc.

 

326 Bollay Drive

 

Goleta, California  93117 USA

 

Attention:                                   

 

Telecopier No:                            

 

 

If to Distributor:

Applied Home Healthcare Equipment

 

 

 

28825 Ranney Parkway Westlake OH 44145
Attention: [***]
Telecopier No:

11.6Assignment and Binding Effect.  Except as otherwise provided in this
Agreement, neither party may, directly or indirectly, assign its rights or
delegate its duties under this Agreement without the prior written consent of
the other party.  No permitted assignment of rights or delegation of duties
under this Agreement shall relieve the assigning or delegating party of its
liabilities hereunder.  This Agreement is binding upon, and inures to the
benefit of, the parties and their respective successors and permitted assigns.

11.7Severability.  If any provision of this Agreement is held to be invalid by a
court of competent jurisdiction, then the remaining provisions shall remain,
nevertheless, in full force and effect.  The parties agree to renegotiate in
good faith any term held invalid and to be bound by the mutually agreed
substitute provision in order to give the most effect intended by the parties.

11.8No Waiver; Amendment.  No waiver of any term or condition of this Agreement
shall be valid or binding on any party unless agreed to in writing by the party
to be charged.  The failure of either party to enforce at any time any of the
provisions of the Agreement, or the failure to require at any time performance
by the other party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the validity of either party to enforce each and every such provision
thereafter.  This Agreement may not be amended or modified except by the written
agreement of the parties.

11.9Construction; Interpretation.  The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Any article, section, recital, exhibit,
schedule and party references are to this Agreement unless otherwise stated.  No
party, nor its counsel, shall be deemed the drafter of this Agreement for
purposes of construing the provisions of this Agreement, and all provisions of
this Agreement shall be construed in accordance with their fair meaning, and not
strictly for or against any party.

11.10Further Assurances.  Each party agrees to cooperate fully with the other
and execute such instruments, documents and agreements and take such further
actions to carry out the intents and purposes of this Agreement.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

11.11Press Releases and Announcements.  Except as may be contemplated hereunder,
neither party may issue any press release or make any public announcement
concerning the transactions contemplated by this Agreement without the prior
consent of the other party, except for any releases or announcements which may
be required by or, in such party’s discretion, reasonably necessary under
applicable law, in which case the party proposing to make such release or
announcement will allow the other party a reasonable opportunity to review and
comment on such release or announcement in advance of such issuance or making.

[Signature Page Follows]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Distribution
Agreement to be duly executed as of the date first written above.

 

DISTRIBUTOR

 

 

Applied Home Healthcare Equipment, LLC, an Ohio corporation

 

 

By:

/s/ David J. Marquard

Name:

David J. Marquard

Title:

CEO and Owner

 

 

THE COMPANY

 

 

INOGEN, INC., a Delaware corporation

 

 

By:

/s/ Scott A. Wilkinson

Name:

Scott A. Wilkinson

Its:

EVP – Sales and Marketing

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

EXHIBIT A

PRODUCTS AND PRICE LIST

For purposes of this Agreement, the term “Products” includes the following:

[***]

Notes

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TERRITORY

With proper regulatory approvals, to be amended from time to time with mutual
consent.

 

Country

Channel(s)

[***]

[***]

[***]

[***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT C

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT D

COMPETITIVE PRODUCTS

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Inogen/Applied Home Healthcare Agreement

Addendum to PRIVATE LABEL DISTRIBUTION AGREEMENT (“Addendum”)

5.1.1Export Restrictions.  Distributor agrees to comply with all applicable
export and re-export control laws and regulations, including the Export
Administration Regulations (“EAR”) maintained by the U.S. Department of
Commerce, trade and economic sanctions maintained by the Treasury Department’s
Office of Foreign Assets Control, and the International Traffic in Arms
Regulations (“ITAR”) maintained by the Department of State.  Specifically,
Distributor covenants that it shall not -- directly or indirectly -- sell,
export, re-export, transfer, divert, or otherwise dispose of any products
received from Inogen under this Agreement to any destination, entity, or person
prohibited by the laws or regulations of the United States, without obtaining
prior authorization from the competent government authorities as required by
those laws and regulations.  Distributor agrees to indemnify, to the fullest
extent permitted by law, Inogen from and against any fines or penalties that may
arise as a result of Distributor’s breach of this provision.  This export
control clause shall survive termination or cancellation of this Agreement.

10.1Initial Term; Renewal Terms.  The initial term (the “Initial Term”) of this
Agreement shall be [***] from the date of this Addendum.  The Initial Term shall
be automatically extended and renewed for successive [***] periods (each a
“Renewal Term”) prior to the expiration of the Initial Term and each Renewal
Term unless either party gives the other written notice of its election to
terminate this Agreement at least [***] prior to the expiration of the then
current term of this Agreement.

 

 

EXHIBIT B

TERRITORY

Updated Authorized Territory for Inogen/Applied Home Healthcare Distribution
Agreement

 

Country

Channel(s)

Restriction(s)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

 

pg. 1 of 2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Inogen/Applied Home Healthcare Agreement

IN WITNESS WHEREOF, each of the undersigned has caused this Distribution
Agreement to be duly executed as of the date first written above.

 

DISTRIBUTOR

Applied Home Healthcare Equipment, LLC, an Ohio corporation

 

By:

/s/ David J. Marquard

Name:

David J. Marquard

Title:

CEO and Owner

 

THE COMPANY

INOGEN, INC., a Delaware corporation

 

By:

/s/ Scott A. Wilkinson

Name:

Scott A. Wilkinson

Its:

EVP – Sales and Marketing

 

 

 

12/22/15

 

pg. 2 of 2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 